ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND ». ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER OF 17 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
DIRLANDE DU NORD c. ISLANDE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 17 AOÛT 1972
Official citation:

Fisheries Jurisdiction (United Kingdom of Great Britain and Northern
Ireland v. Iceland), Interim Protection, Order of 17 August 1972, I.C.J,
Reports 1972, p. 12.

Mode officiel de citation:

Compétence en matière de pêcheries { Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord c. Islande), mesures conservatoires, ordonnance du
17 août 1972, C.L.J. Recueil 1972, p. 12.

 

Sales number 6
N° de vente: 3 6

 

 
17 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

AFFAIRE RELATIVE A LA COMPETENCE EN
MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

DEMANDE EN INDICATION DE MESURES CONSERVATOIRES

17 AOÛT 1972

ORDONNANCE
12

1972
17 August
General List
No. 55

Present:

INTERNATIONAL COURT OF JUSTICE

YEAR 1972

17 August 1972

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND
NORTHERN IRELAND y». ICELAND)

REQUEST FOR THE INDICATION OF INTERIM
MEASURES OF PROTECTION

ORDER

President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN: Judges Sir Gerald FITZMAURICE, PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA;
Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 61 of the Rules of Court,

Having regard to the Application by the United Kingdom of Great
Britain and Northern Ireland filed in the Registry of the Court on 14
April 1972, instituting proceedings against the Republic of Iceland

4
13 FISHERIES JURISDICTION (ORDER 17 VIII 72)

in respect of a dispute concerning the proposed extension by the Govern-
ment of Iceland of its fisheries jurisdiction, by which the Government of
the United Kingdom asks the Court to declare that Iceland’s claim to
extend its exclusive fisheries jurisdiction to a zone of 50 nautical miles
around Iceland is without foundation in international law,

Makes the following Order:

1. Having regard to the request dated 19 July 1972 and filed in the
Registry the same day, whereby the Government of the United Kingdom,
relying on Article 4] of the Statute and Article 61 of the Rules of Court,
asks to the Court to indicate, pending the final decision in the case
brought before it by the Application of 14 April 1972, the following
interim measures of protection:

‘““{a) The Government of Iceland should not seek to enforce the
regulations referred to in paragraph 4 [of the request] against,
or otherwise interfere or threaten to interfere with, vessels
registered in the United Kingdom fishing outside the 12-mile
limit agreed on by the parties in the Exchange of Notes be-
tween the Government of the United Kingdom and the
Government of Iceland dated 11 March 1961 (as set out in
Annex A to the said Application);

(b) the Government of Iceland should not take or threaten to take
in their territory (including their ports and territorial waters)
or inside the said 12-mile limit or elsewhere measures of any
kind against any vessels registered in the United Kingdom, or
against persons connected with such vessels, being measures
which have as their purpose or effect the impairment of the
freedom of such vessels to fish outside the said 12-mile limit;

(c) in conformity with sub-paragraph (a) above, vessels registered
in the United Kingdom should be free, save in so far as may be
provided for by arrangements between the Government of the
United Kingdom and the Government of Iceland such as are
referred to in paragraph 21 (5) of the said Application, to fish
as heretofore in all parts of the high seas outside the said
12-mile limit, but the Government of the United Kingdom
should ensure that such vessels do not take more than 185,000
metric tons of fish in any one year from the sea area of Iceland,
that is to say, the area defined by the International Council
for the Exploration of the Sea as area Va and so marked on
the map attached [to the request] at Annex B2;

(d) the Government of the United Kingdom and the Government
of Iceland should each seek to avoid circumstances arising
which are inconsistent with the foregoing measures and which
14 FISHERIES JURISDICTION (ORDER 17 VIII 72)

are capable of aggravating or extending the dispute submitted
to the Court; and

fe) in conformity with the foregoing measures, the Government of
the United Kingdom and the Government of Iceland should
each ensure that no action is taken which might prejudice the
rights of the other party in respect of the carrying out of
whatever decision on the merits the Court may subsequently
render”;

2. Whereas the Government of Iceland was notified of the filing
of the Application instituting proceedings, on the same day, and a copy
thereof was at the same time transmitted to it by air mail;

3. Whereas the submissions set out in the request for the indication
of jnterim measures of protection were on the day of the request commu-
nicated to the Government of Iceland, by telegram of 19 July 1972, anda
copy of the request was at the same time transmitted to it by express
air mail, and in the telegram and the letter it was indicated that the Court,
in accordance with Article 61, paragraph 8, of the Rules of Court, was
ready to receive the observations of the Government of Iceland on the
request in writing, and would hold hearings, opening on | August at
10 a.m., to hear the observations of the Parties on the request:

4. Whereas the Application founds the jurisdiction of the Court
on Article 36, paragraph 1, of the Statute and on an Exchange of Notes
between the Governments of Iceland and of the United Kingdom dated
11 March 1961;

5. Whereas by a letter dated 29 May 1972 from the Minister for
Foreign Affairs of Iceland, received in the Registry on 31 May 1972,
the Government of Iceland asserted that the agreement constituted by
the Exchange of Notes of 11 March 1961 was not of a permanent nature,
that its object and purpose had been fully achieved, and that it was
no longer applicable and had terminated; that there was on 14 April 1972
no basis under the Statute of the Court to exercise jurisdiction in the
case; and that the Government of Iceland, considering that the vital
interests of the people of Iceland were involved, was not willing to confer
jurisdiction on the Court, and would not appoint an Agent;

6. Whereas by a telegram dated 28 July 1972, received in the Registry
of the Court on 29 July, the Minister for Foreign Affairs of Iceland,
after reiterating that the:e was no basis under the Statute for the Court
to exercise jurisdictivn in the case to which the United Kingdom Appli-
cation referred, stuted that there was no basis for the request for provisio-
nal measures and that, without prejudice to any of its previous argunirnts
the Government of Iceland objected specifically to the indication ot
provisional measures by the Court under Article 41 of the Statute and
Article 61 of the Rules of Court in the present case, where no basis for
jurisdiction was established;
15 FISHERIES JURISDICTION (ORDER 17 VIN 72)

7. Whereas at the opening of the public hearing which had been fixed
for | August 1972, there were present in court the Agent, counsel and
other advisers of the Government of the United Kingdom;

8. Having heard the observations of The Right Honourable Sir Peter
Rawlinson, Q.C., M.P., Attorney-General, on behalf of the Government
of the United Kingdom, on the request for provisional measures;

9. Noting that the Government of Iceland was not represented at the
hearing;

10. Having taken note of the written replies given on 3 August 1972
by the Agent of the Government of the United Kingdom to questions put
to him by the Court on 2 August 1972 on two points raised in the oral
observations;

11. Whereas according to the jurisprudence of the Court and of the
Permanent Court of International Justice the non-appearance of one of
the parties cannot by itself constitute an obstacle to the indication of
provisional measures, provided the parties have been given an oppor-
tunity of presenting their observations on the subject;

*

12. Whereas in its message of 28 July 1972, the Government of Iceland
stated that the Application of 14 April 1972 was relevant only to the legal
position of the two States and not to the economic position of certain
private enterprises or other interests in one of those States, an obser-
vation which seems to question the connection which must exist under
Article 61, paragraph 1, of the Rules between a request for interim
measures of protection and the original Application filed with the Court;

13. Whereas in the Application by which the Government of the
United Kingdom instituted proceedings, that Government, by asking the
Court to adjudge that the extension of fisheries jurisdiction by Iceland
is invalid, is in fact requesting the Court to declare that the contemplated
measures of exclusion of foreign fishing vessels cannot be opposed by
Iceland to fishing vessels registered in the United Kingdom;

14. Whereas the contention of the Applicant that its fishing vessels
are entitled to continue fishing within the above-mentioned zone of 50
nautical miles ts part of the subject-matter of the dispute submitted to the
Court, and the request for provisional measures designed to protect such
rights is therefore directly connected with the Application filed on 14 April
1972;

15. Whereas on a request for provisional measures the Court need
not, before indicating them, finally satisfy itself that it has jurisdiction
on the merits of the case, yet it ought not to act under Article 41 of the
Statute if the absence of jurisdiction on the merits is manifest;
16 FISHERIES JURISDICTION (ORDER 17 VIII 72)

16. Whereas the penultimate paragraph of the Exchange of Notes
between the Governments of Iceland and of the United Kingdom dated
11 March 1961 reads as follows:

“The Icelandic Government will continue to work for the imple-
mentation of the Althing Resolution of May 5, 1959, regarding the
extension of fisheries jurisdiction around Iceland, but shall give to
the United Kingdom Government six months’ notice of such exten-
sion and, in case of a dispute in relation to such extension, the matter
shall, at the request of either party, be referred to the International
Court of Justice”;

17. Whereas the above-cited provision in an instrument emanating
from both Parties to the dispute-appears, prima facie, to afford a possible
basis on which the jurisdiction of the Court might be founded ;

18. Whereas the complaint outlined in the United Kingdom Applica-
tion is that the Government of Iceland has announced its intention, as
from 1 September 1972, to extend unilaterally its exclusive jurisdiction in
respect of the fisheries around Iceland to a distance of 50 nautical miles
from the baselines mentioned in the 1961 Exchange of Notes; and
whereas on 14 July 1972 the Government of Iceland issued Regulations
to that effect;

19. Whereas the contention of the Government of Iceland, in its
letter of 29 May 1972, that the above-quoted clause contained in the
Exchange of Notes of 11 March 1961 has been terminated, will fall to be
examined by the Court in due course;

20. Whereas the decision given in the course of the present proceedings
in no way prejudges the question of the jurisdiction of the Court to deal
with the merits of the case or any questions relating to the merits them-
selves and leaves unaffected the right of the Respondent to submit
arguments against such jurisdiction or in respect of such merits;

21. Whereas the right of the Court to indicate provisional measures
as provided for in Article 41 of the Statute has as its object to preserve
the respective rights of the Parties pending the decision of the Court,
and presupposes that irreparable prejudice should not be caused to rights
which are the subject of dispute in judicial proceedings and that the
Court’s judgment should not be anticipated by reason of any initiative
regarding the measures which are in issue;

22. Whereas the immediate implementation by Iceland of its Regula-
tions would, by anticipating the Court’s judgment, prejudice the rights
claimed by the United Kingdom and affect the possibility of their full
restoration in the event of a judgment in its favour;

23. Whereas it is also necessary to bear in mind the exceptional depen-
dence of the Icelandic nation upon coastal fisheries for its livelihood and
economic development as expressly recognized by the United Kingdom
in its Note addressed to the Foreign Minister of Iceland dated 11 March
1961;

8
17 FISHERIES JURISDICTION (ORDER 17 VIII 72)

24. Whereas from this point of view account must be taken of the need
“or the conservation of fish stocks in the Iceland area:

25. Whereas the total catch by United Kingdom vessels in that area
in the year 1970 was 164,000 metric tons and in the year 1971 was
207,000 metric tons; and whereas the figure of 185,000 metric tons
mentioned in the United Kingdom request for interim measures was
based on the average annual catch for the period 1960-1969;

26. Whereas in the Court’s opinion the average of the catch should,
for purposes of interim measures, and so as to reflect the present situation
concerning fisheries of different species in the Iceland area, be based on
the available statistical information before the Court for the five years
1967-1971, which produces an approximate figure of 170,000 metric tons,

Accordingly,
THE COURT,

by fourteen votes to one,

(1) Indicates, pending its final decision in the proceedings instituted
on 14 April 1972 by the Government of the United Kingdom against
the Government of Iceland, the following provisional measures:

(a) the United Kingdom and the Republic of Iceland should each of
them ensure that no action of any kind is taken which might
aggravate or extend the dispute submitted to the Court;

(b) the United Kingdom and the Republic of Iceland should each of
them ensure that no action is taken which might prejudice the
rights of the other Party in respect of the carrying out of what-
ever decision on the merits the Court may render;

(c) the Republic of Iceland should refrain from taking any measures
to enforce the Regulations of 14 July 1972 against vessels
registered in the United Kingdom and engaged in fishing activi-
ties in the waters around Iceland outside the 12-mile fishery zone;

(d) the Republic of Iceland should refrain from applying administra-
tive, judicial or other measures against ships registered in the
United Kingdom, their crews or other related persons, because
of their having engaged in fishing activities in the waters around
Iceland outside the 12-mile fishery zone:

(e) the United Kingdom should ensure that vessels registered in
the United Kingdom do not take an annual catch of more than
170,000 metric tons of fish from the “Sea Area of Iceland” as
defined by the International Council for the Exploration of
the Sea as area Va;
18 FISHERIES JURISDICTION (ORDER 17 VIII 72)

(f) the United Kingdom Government should furnish the Govern-
ment of Iceland and the Registry of the Court with all relevant
information, orders issued and arrangements made concerning
the control and regulation of fish catches in the area.

(2) Unless the Court has meanwhile delivered its final judgment in the
case, it shall, at an appropriate time before 15 August 1973, review
the matter at the request of either Party in order to decide whether
the foregoing measures shall continue or need to be modified or
revoked.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this seventeenth day of August,
one thousand nine hundred and seventy-two, in four copies, one of
which will be placed in the archives of the Court, and the others trans-
mitted respectively to the Government of the Republic of Iceland,
to the Government of the United Kingdom of Great Britain and Northern
Ireland, and to the Secretary-General of the United Nations for trans-
mission to the Security Council.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

Vice-President AMMOUN and Judges FORSTER and JIMENEZ DE ARECHAGA
make the following joint declaration:

We have voted for this Order taking into account that the serious
problems of the contemporary law of the sea which arise in this case
are part of the merits, are not in issue at the present stage of the pro-
ceedings and have not in any way been touched upon by the Order.
When indicating interim measures the Court must only take into account
whether, if action is taken by one of the Parties pending the judicial
proceedings, there is likelihood of irremediable damage to the rights
which have been claimed before it and upon which it would have to
adjudicate. It follows therefore that a vote for this Order cannot have
the slightest implication as to the validity or otherwise of the rights
protected by such Order or of the rights claimed by a coastal State
dependent on the fish stock of its continental shelf or of a fishery zone.
Those substantive questions have not been prejudged at all since the Court

10
19 FISHERIES JURISDICTION (ORDER 17 VILL 72)

will, if it declares itself competent, examine them, after affording the
Parties the opportunity of arguing their cases.

Judge PADILLA NERVO appends a dissenting opinion to the Order of the
Court.

(Initialled) Z. K.
(Initialled) S. A.

Il
